Title: From George Washington to Elbridge Gerry, 20 February 1781
From: Washington, George
To: Gerry, Elbridge


                        
                            Dear Sir,
                            New Windsor 20th Feby 1781
                        
                        The Mail of last Week brought me your favor of the 7th.
                        Never having entertained a doubt of your friendship, the trouble you have taken to remove a supposed
                            suspicion of it, would have given me concern were it not overballanced by the pleasure I felt at receiving, in the same
                            instant, fresh assurances of your esteem & regard for me.
                        Declarations thereof on your part, require candor & confidence on mine.
                        I do not scruple therefore to confess that, I was not a little hurt by the implications, and the general
                            complexion of Mr Lovels letter—and was not a little embarrassed in determining upon a proper line of conduct for me to
                            observe on the occasion.
                        Conscious that (neither directly nor indirectly) no Act, Word, or thought of mine had given birth to the
                            motion—transmitted you—It was not a very pleasant thing to see a letter published, the natural interpretation of which,
                            held out very different Ideas.
                        The paragraph immediately following the motion, is perfectly enigmatical to an uninformed Mind, but from the
                            context and other circumstances, must be supposed to relate to the same person and subject—I have heard it did not—but the
                            combination was remarkable—and its falling into the hands of the enemy and being exposed to public view! unfortunate. With
                            great esteem and regard I am—Dr Sir, Yr most Obedt hble Serv.
                        
                            Go: Washington
                        
                    